Citation Nr: 1137669	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  03-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of compression fracture, T12-L1with lumbosacral strain and degenerative disc disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:  Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to November 1975.

This matter  comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Residuals of compression fracture, T12-L1with lumbosacral strain and degenerative disc disease is manifested by painful motion with forward flexion no worse than 75 degrees, by pain radiating to both legs and without ankylosis.


CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of compression fracture, T12-L1with lumbosacral strain and degenerative disc disease have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002), 5293 (2002- 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a June 2002 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for an increased rating.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.

An October 2007 letter included notice of how VA determines disability ratings and effective dates.  Although this notice was provided after the rating decision on appeal, any defect with regard to timing was cured by readjudication in the August 2009 Supplemental Statement of the Case (SSOC). See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has been afforded several VA examinations, most recently in May 2010.    

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition. In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2010).

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the provisions pertaining to the rating of back disabilities were revised during the course of the Veteran's appeal.  The provisions of VA's Schedule for Rating Disabilities pertaining to intervertebral disc syndrome were revised effective September 23, 2002, and other amendments of the Schedule, addressing disabilities of the spine were revised effective September 26, 2003.  When regulations are changed during the course of the veteran's appeal, the criteria that are to the advantage of the veteran should be applied.  However, if the revised regulations are more favorable to the veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003 limitation of motion of the lumbar spine was rated according to Diagnostic Code 5292.  A 10 percent rating was assignable with characteristic pain on motion.  A 20 percent rating was applicable for moderate limitation of motion, and a maximum rating of 40 percent was assignable for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which pertained to lumbosacral strain, a 10 percent evaluation was assignable for lumbosacral strain with characteristic pain on motion.  A 20 percent evaluation was assignable for lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation was assignable for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome was rated under Diagnostic Code 5293.  A 10 percent rating was applicable for mild intervertebral disc syndrome.  A 20 percent rating was assignable for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was assignable for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A maximum rating of 60 percent was assignable for pronounced intervertebral disc syndrome with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.72, Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, DC 5243 now governs ratings of intervertebral disc syndrome.  

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is applicable for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine provide a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

The amended rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

B.  Factual Background and Analysis

 VA records dated in April 2001 reflect that the Veteran reported a history of chronic  back pain since a motor vehicle accident in 1973, in which he suffered a T6 fracture.  The Veteran reported that the pain radiated up and down the back and to the posterior legs and was worse with activity.  He indicated that this pain was associated with numbness and weakness, especially in the left leg.  It was noted that the Veteran had been treated with injections, with moderate relief of pain but secondary effect of numbness over the left trunk and leg and difficulty walking.   Assessment was chronic back pain with essentially normal neurological evaluation.  

In September 2002, the Veteran had a VA examination for evaluation of suspected neuropathy.  The examiner noted a  history fracture of T6 vertebra in 1973 in military training.  After the accident, the Veteran developed a midthoracic pain with no radicular features.  The Veteran reported that the pain was moderate to severe and was associated with difficulty in walking.  The Veteran was subsequently evaluated in a military hospital.  There was no specific treatment, except for pain medication.  The Veteran also reported that he stayed in his barracks for approximately one week.  Subsequently, the pain lessened, and the Veteran resumed training.  He reported that he continued to suffer from mild midthoracic pain, no radicular features and no associated weakness.

The Veteran reported that he had an aggravation of his back pain in 1975 when he bent over to pick up an object from the floor.  He reported that he was unable to straighten and had excruciating midthoracic pain.  Evaluation at the military hospital in San Antonio revealed a compression fracture of the T6 vertebra.  Pain medications were provided.  

The Veteran subsequently underwent left T6 nerve root ablation for suspected radiculopathy.  Post-procedure, the Veteran developed left lower extremity numbness and hyperesthesia.  The Veteran underwent an emergent MRI of the thoracic spine with no recognizable pathology to explain the Veteran's symptoms.  The Veteran reported that, since then, he had chronic low back pain in the lumbosacral area with burning and tingling sensations involving both buttocks and especially the left with occasional radiation to the posterior aspect of both legs.   The Veteran reported an associated left leg weakness with left knee frequently buckling under him with variable weight bearing.  

The Veteran reported no bowel or bladder dysfunction.  He reported taking Neurontin and methcarbamol with good symptom control.  

The examiner diagnosed left heminsensory loss.  The examiner noted that the current evaluation revealed left hemisensory loss including the face with brisk reflexes on the left.  It was noted that the Veteran was also status post motor vehicle accident in 1973 and had complained of chronic back pain since then.  Recent thoracic imaging had not revealed any significant pathology to explain the radicular character of the pain.  The Veteran had also been complaining of chronic low back pain since his ganglionic nerve ablation procedure in August 2001.  The pain, according to the Veteran's description, had radicular characteristics involving both lower extremities, worse on the left.  It was noted that recent lumbosacral imaging revealed mild degenerative changes but was inadequate to explain the Veteran's symptomatology.  The examiner noted that the Veteran's left sided symptomatology could be a manifestation of the veteran's possible right sided subcortical cerebrovascular accident.  

In April 2007, the VA physician who performed the September 2002 VA examination reviewed the claims file and provided an addendum opinion.  The examiner provided an extensive discussion of the claims file.  The examiner concluded that, based on the prior neurology compensation and pension evaluation, the etiology of the Veteran's symptoms could not be explained based upon any known pathological entity.  The examiner stated that this was based upon a lack of any definitive clinical objective evidence in support of either a thoracic or lumbar radiculopathy.  

A VA electrodiagnostic/ nerve conduction study performed in October 2008 found no electrodiagnostic evidence of bilateral lumbosacral radiculopathy and no electrodiagnostic evidence of peripheral sensory neuropathy of the lower extremities.  

The Veteran had a  VA examination in July 2009.  The examination noted that the Veteran reported numbness of his buttocks and legs.  Range of motion studies revealed flexion to 75 degrees and extension to 15 degrees.  The Veteran had left lateral flexion to 30 degrees and left lateral rotation to 40 degrees.  He had right lateral flexion to 30 degrees and right lateral rotation to 40 degrees.  

With regard to assistive devices, the examination report noted that the Veteran used a walker.  The examiner indicated that there was no additional limitation with repetitive motion and no objective evidence of pain following repetitive motion.  The examiner stated that he was unable to test whether there were additional limitations after three repetitions of range of motion.    The examiner explained that the Veteran's beginning forward flexion was not neutral, and he presented with a 10 degree bent forward posture.  The examination did not address whether there were incapacitating episodes associated with the Veteran's back disability.  

The Veteran had a VA examination in May 2010.  The examination report noted that the distribution of back pain was from L2-L5 bilaterally.  The Veteran reported the onset of pain with walking, bending, lifting and twisting.  The pain was described as constant and daily.  The Veteran complained of radiation of pain to the posterior legs, left greater than right.  He denied incapacitating episodes.  The examiner noted that previous electrodiagnostic studies in 2008 were normal as far as radiculopathy.  

Upon physical examination, the examiner noted no spasm, atrophy, tenderness or weakness.  Guarding and pain with motion were noted.  The examiner indicated that the guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 90 degrees and extension to 20 degrees.  The Veteran had left lateral flexion to 20 degrees and left lateral rotation to 25 degrees.  He had right lateral flexion to 20 degrees and right lateral rotation to 25 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no thoracolumbar ankylosis.  

Electrodiagnostic studies showed electrodiagnostic findings consistent with general lower extremities peripheral neuropathy.  There was no electrodiagnostic evidence of lumbar radiculopathy.  The examiner stated that, since this condition does not exist by physical examination or EMG, it is not related to the service-connected compression fracture at T12-L1 with associated lumbosacral strain and degenerative disc disease.

The Board notes that the criteria governing limitation of motion of the lumbar spine in effect prior to September 26, 2003, did not provide for a rating in excess of 40 percent.  Under the revised criteria of the General Rating Formula, an evaluation higher than 40 percent may only be assigned where unfavorable ankylosis has been shown.  The examination reports in this case indicate that ankylosis is not present.  

With regard to the criteria governing intervertebral disc syndrome, the revised criteria provide that a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The VA examinations indicate that the Veteran does not have incapacitating episodes, requiring bedrest, associated with his service-connected back disability.  

With regard to the criteria pertaining to intervertebral disc syndrome, under the criteria in effect prior to September 23, 2002, the next higher evaluation of 60 percent was assignable for pronounced intervertebral disc syndrome with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.   The Board finds that the symptomatology associated with the Veteran's back disability more nearly approximates the criteria for a 60 percent rating under Diagnostic Code 5293.  The 2002 VA examination indicated that the Veteran reported  chronic low back pain  with radicular characteristics since a ganglionic nerve ablation procedure in 2001.  The 2007 VA examination indicated that evaluations suggested bilateral L4 to S1 radiculopathy but that the etiology was unclear.  The most recent VA examination in May 2010 indicated that the Veteran's neuropathy was not associated with his back disability.  However, because the 2007 VA examiner opined that the evaluations suggested L4 to S1 radiculopathy, the Board finds that the Veteran's disability more nearly approximates the criteria for a 60 percent rating under Diagnostic Code 5293, which previously governed intervertebral disc syndrome.  Accordingly, a 60 percent rating, but no higher is granted for residuals of compression fracture, T12-L1with lumbosacral strain and degenerative disc disease.  The Board notes that this is the highest evaluation available under the pertinent diagnostic codes, absent findings of unfavorable ankylosis of the spine.

The Board has also considered whether referral for an extraschedular rating is warranted.  In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(2010).  In this case, the Veteran alleges that his service-connected back disability renders him unable to work.  A claim for a TDIU is currently pending and is addressed in additional detail in the remand below.  Nonetheless, the Veteran has not required frequent periods of hospitalization for this disability, nor are any findings present that are not reflected in the 60 percent rating awarded in this decision.  Accordingly, the Board finds that referral for consideration of an extraschedular evaluation is not warranted.


ORDER

A 60 percent rating is granted for residuals of compression fracture, T12-L1with lumbosacral strain and degenerative disc disease, subject to regulations governing the payment of monetary benefits.  


REMAND

Additional development is necessary with respect to the claim for TDIU.  

The most recent VA examination in 2010 indicated that the Veteran was unemployed for a period of two to five years.  The examiner did not specifically opine whether the Veteran's service-connected disabilities prevent him from working.

A TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service- connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected residual compression fracture, T12 and L1 with lumbosacral strain and degenerative disc disease.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for TDIU. The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service- connected disability, in and of itself, prevents him from securing or maintaining substantially gainful employment.  The examiner should provide a detailed description of how the service-connected back disability affects the Veteran's employability and a rationale for any opinion expressed. 

2.  Following the requested development, readjudicate the claim of entitlement to a TDIU. If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


